DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  In line 1, after the word “wherein”, the word “he” is utilized.  It appears that applicant misspelled the word “the”, and it is suggested that applicant delete “he” and insert “the”.  
Appropriate correction is required.

It is noted that claim 5 recites the following limitation:  “wherein determining the plurality of the tube parameters comprises”.  It is noted that claim 7 and 8 recite the following limitation:  “wherein the determining the plurality of the tube parameters comprises” [bold by the examiner].  It is unclear why the word “the” is utilize before the word “determining” in claims 7 and 8 but not in claim 5.  It suggested that applicant be consistent by deleting the word “the” before the word “determining” in claims 7 and 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollinger (US 2007/0142960 A1), Smorgon (US 2016/0258880 A1) and Cai (US 2011/0108181 A1).

As to claim 1, Bollinger discloses an automated method for sealing a tube by a sealing system, the automated method comprising: 
placing the tube disposed between relatively movable first and second sealing plates (“a pair of mounting blocks”), wherein at least one of the first and second sealing plates is coupled to a drive unit (“means to provide movement”) for causing said relative movement (see paragraph 0006, disclosing “Sterile tubing welding machines, such as the one disclosed in U.S. Pat. No. 4,610,670, comprise a cutting means, means adapted to heat the cutting means, a pair of mounting blocks adapted to receive, hold and flatten the tubes to be joined, means to provide movement between the blocks and the cutting means to a position such that the cutting means is between the blocks and traversing where the blocks are adapted to hold tubes, means for realigning the blocks to a position where two different tube ends are aligned with and facing each other, means to separate the blocks and the cutting means, and means for urging the mounting blocks together. The tubes to be connected according to this process have closed ends, i.e., the tubes have sealed ends, a tube is connected to a container such as a blood bag or dialysis bag, the tube is connected to a catheter implanted in a patient, or in some other manner the tube ends are closed to the external environment. Other patents are disclosed in U.S. Pat. Nos. 4,369,779, 4,461,951, 4,476,631, and 4,501,951.”); 
and compress the tube and perform heat sealing of the tube (see also paragraph 0006, reciting “a pair of mounting blocks adapted to receive, hold and flatten the tubes to be joined”; see also Figure 2, step 270, reciting that “Tubing Welder makes a connection”).
Bollinger does not disclose directing illuminating rays from a source to the tube disposed between relatively movable first and second sealing plates, capturing an image of at least a so illuminated portion of the tube at an image capturing device and transferring the captured image of the at least portion of the tube from the image capturing device to a processing device; 
operating the processing device to determine a plurality of tube parameters the based on the captured image, using an image processing technique; 
operating the processing device to determine a plurality of sealing parameters selected from a database and based on the determined plurality of tube parameters; and operating the processing device to control the drive unit and a heater, influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube.
However, Smorgon and Cai disclose and make obvious the additional limitations of directing illuminating rays from a source to the tube disposed between relatively movable first and second sealing plates, capturing an image of at least a so illuminated portion of the tube at an image capturing device and transferring the captured image of the at least portion of the tube from the image capturing device to a processing device; operating the processing device to determine a plurality of tube parameters the based on the captured image, using an image processing technique; operating the processing device to determine a plurality of sealing parameters selected from a database and based on the determined plurality of tube parameters; and operating the processing device to control the drive unit and a heater, influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube.
Smorgon discloses the use of illuminating rays from a source (“the illumination module 220, 230 & 240”) to the product (in Smorgon, a blister package), capturing an image of at least a so illuminated portion of the product (in Smorgon, the blister package) at an image capturing device (“a camera 200”) and transferring the captured image of the at least portion of the product from the image capturing device to a processing device (see paragraph 0032, disclosing that “The camera and an illumination controller (not shown) are suitably controlled by the computer.”; See also Figure 1, showing camera 200 connected to the computer); operating the processing device to determine a plurality of product parameters the based on the captured image, using an image processing technique (see, for example, paragraphs 0035-0037, disclosing a binarization technique, and teaching that “The algorithm measures the breakage in the circles X1 and X2 and compares the bigger of the two areas with a predetermined value of the area programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”).  Although Smorgon is directed toward imaging blister packages, Smorgon directly contemplates extending its teachings to other fields, disclosing in paragraph 0042 that “It will, however, be evident that various modifications and changes may be made thereto by a skilled person in the art to apply this invention to a broad spectrum of industries (For eg: in the food, automotive, liquid and chemical packaging industries) without deviating from the broader spirit and scope of the invention.”  Smorgon teaches in paragraph 0032 that “A person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected.”.  
Similarly, Cai discloses capturing an image of the product at an image capturing device (see paragraph 0033, disclosing “Sensors 125 may also include, without being limited to, load cells, lasers, acoustic sensors, acoustic emission sensors, thermal imaging cameras, etc.”;  see also paragraph 0036, disclosing “For example, sensors 125 may include a thermal camera positioned near the interface 17, but external to the anvil 24.”; see paragraph 0043, disclosing “For example, the input variable 67 may correspond to measurements from one of the sensors 125 set forth above, e.g., infrared camera measurements, acoustic measurements, and the like.”) and transferring the captured image of the product from the image capturing device (such as a thermal or infrared camera) to a processing device (host machine 26); operating the processing device to determine a plurality of product parameters (see paragraph 0008, disclosing “welding control parameters”) the based on the captured image, using an image processing technique (see paragraph 0033, disclosing “The host machine 26, by executing the present method 100, automatically compares and correlates feature sets from any weld signatures constructed using the sensory data 11, 111 and using any internal control data as needed, e.g., the power control signal (arrow 23) and the mechanical oscillation signal (arrow 57), to monitor and/or control the welding system 10 in real time.”); operating the processing device to determine a plurality of sealing parameters selected from a database (such as library 30; see paragraph 0029, disclosing “The library 30 is a collection of validated total weld signatures and/or extracted feature sets thereof, e.g., various pairings or groupings of selected welding parameters that define a portion of a total weld signature.”; see also paragraph 0044, disclosing “a training database”) and based on the determined plurality of product parameters (see paragraph 0040, disclosing that “Referring to FIG. 4, the host machine 26 shown in FIG. 1, in executing the method 100 to monitor a weld joint and/or control the welding system 10 during a vibration welding process, automatically builds a total welding signature using the sensory data 11, 111 and extracts selected feature sets from the weld signature. As noted above, the total weld signature is constructed from a plurality of different welding parameters.”); and operating the processing device to control the welder (paragraph 0052, reciting “open loop or closed loop control over the welding process”), influenced at least in part by the determined plurality of parameters, to weld and seal the product (see paragraph 0052, disclosing “At step 110, the host machine 26 may automatically execute one or more control actions as noted above, e.g., activating indictor device 19, temporarily shutting down the welding process, transmitting a message, executing open loop or closed loop control over the welding process, etc.”).  Paragraph 0005 of Cai discloses the benefits of this control process, teaching that “Feature sets are then extracted from the weld signature to determine, in real-time/online during the active formation of a welded joint, whether the welded joint is acceptable.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional steps of directing illuminating rays from a source to the tube disposed between relatively movable first and second sealing plates, capturing an image of at least a so illuminated portion of the tube at an image capturing device and transferring the captured image of the at least portion of the tube from the image capturing device to a processing device; operating the processing device to determine a plurality of tube parameters the based on the captured image, using an image processing technique; operating the processing device to determine a plurality of sealing parameters selected from a database and based on the determined plurality of tube parameters; and operating the processing device to control the drive unit and a heater, influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube as suggested by Smorgon because a person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected and as suggested Cai in order to determine, in real-time/online during the active formation of a joint or seal, whether the welded or sealed joint is acceptable.

As to claim 2, Bollinger does not disclose that the plurality of tube parameters comprises one or more of: an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.
However, Smorgon makes obvious that the plurality of tube parameters comprises one or more of: an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.  Smorgon teaches that the seal dimensions of the product, such as the width of the seal, is a relevant parameter.  See Smorgon, paragraph 0036, which discloses that “The algorithm measures the width of the illuminated strip along the circumference, and compares them with a predetermined value programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”  Paragraph 0041 discloses using the perimeter of a seal.  Additionally, Smorgon discloses the use of the particular illumination in order to address the material being sealed.  See paragraph 0010, disclosing “Most of the sealing related defects have very low contrast in such configuration because of the presence of the semi-transparent blister polymer material.”  Because Smorgon teaches the use of dimensions such as the width and the perimeter for evaluating the quality of a seal in the context of the blister package, and addresses for the material being sealed, when these concepts are  into the Bollinger primary reference, this would suggest the use of tube parameters such as either an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of tube parameters comprises one or more of: an outer diameter of the tube, an inner diameter of the tube, and a material of the tube in order to identify and reject faulty seals or joints.

As to claim 3, Bollinger does not disclose that determining the plurality of the tube parameters by the image processing technique comprises: preprocessing the captured image of the at least portion of the tube to separate a tube region from a remaining region; and performing a segmentation of the tube region to separate regions of interest from a background region.
However, Smorgon makes obvious that determining the plurality of the tube parameters by the image processing technique comprises: preprocessing the captured image of the at least portion of the tube to separate a tube region from a remaining region; and performing a segmentation of the tube region to separate regions of interest from a background region.  Smorgon utilizes a binarization process (see, for example, paragraph 0035) in order to preprocessed the captured image and to separate the seal region from the remaining region.  See paragraph 0035, disclosing “FIG. 4D is a binarized image of a composite image of a blister package illuminated by three wavelengths of light consisting of the RED, GREEN and BLUE LEDs. In the binarized image of FIG. 4D the perimeter area 120 is visible where the foil 110 was thermally bonded to the top surface of the Blister pack 100. FIG. 4A is an extracted image from FIG. 4D illuminated by RED LEDs. FIG. 4C is an extracted image of FIG. 4D illuminated by GREEN LEDs & FIG. 4B is an extracted image of FIG. 4D illuminated by BLUE LEDs. In effect three images are preferably extracted from the composite image of FIG. 4D, each image enhancing a different feature of the top surface of the blister.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform determining the plurality of the tube parameters by the image processing technique comprises: preprocessing the captured image of the at least portion of the tube to separate a tube region from a remaining region; and performing a segmentation of the tube region to separate regions of interest from a background region in order to enhance a different feature of the of the joint.

As to claim 4, Bollinger does not disclose performing the segmentation of the tube region comprises: applying a feature detection algorithm to determine a first boundary representative of an outer surface of the tube based on a first predefined threshold value; and generating a first binary image based on the determined first boundary representative of the outer surface of the tube.
However, Smorgon makes obvious performing the segmentation of the tube region comprises: applying a feature detection algorithm to determine a first boundary representative of an outer surface of the tube based on a first predefined threshold value; and generating a first binary image based on the determined first boundary representative of the outer surface of the tube.  Smorgon teaches using a binarization process out the perimeter region which would read on the claim limitations.  See paragraph 0035, disclosing “FIG. 4D is a binarized image of a composite image of a blister package illuminated by three wavelengths of light consisting of the RED, GREEN and BLUE LEDs. In the binarized image of FIG. 4D the perimeter area 120 is visible where the foil 110 was thermally bonded to the top surface of the Blister pack 100. FIG. 4A is an extracted image from FIG. 4D illuminated by RED LEDs. FIG. 4C is an extracted image of FIG. 4D illuminated by GREEN LEDs & FIG. 4B is an extracted image of FIG. 4D illuminated by BLUE LEDs. In effect three images are preferably extracted from the composite image of FIG. 4D, each image enhancing a different feature of the top surface of the blister.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention utilize performing the segmentation of the tube region comprises: applying a feature detection algorithm to determine a first boundary representative of an outer surface of the tube based on a first predefined threshold value; and generating a first binary image based on the determined first boundary representative of the outer surface of the tube in order to enhance a different feature of the of the joint.

As to claim 5, Bollinger does not disclose determining the plurality of the tube parameters comprises determining the outer diameter of the tube based on pixel data of the generated first binary image.
However, Smorgon makes obvious that determining the plurality of the tube parameters comprises determining the outer diameter of the tube based on pixel data of the generated first binary image.  Smorgon teaches that the seal dimensions of the product, such as the width of the seal, is a relevant parameter.  See Smorgon, paragraph 0036, which discloses that “The algorithm measures the width of the illuminated strip along the circumference, and compares them with a predetermined value programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”  Paragraph 0041 discloses using the perimeter of a seal.  Additionally, Smorgon discloses the use of the particular illumination in order to address the material being sealed.  See paragraph 0010, disclosing “Most of the sealing related defects have very low contrast in such configuration because of the presence of the semi-transparent blister polymer material.”  Because Smorgon teaches the use of dimensions such as the width and the perimeter for evaluating the quality of a seal in the context of the blister package, and addresses for the material being sealed, when these concepts are  into the Bollinger primary reference, this would suggest the use of tube parameters such as either an outer diameter of the tube.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that determining the plurality of the tube parameters comprises determining the outer diameter of the tube based on pixel data of the generated first binary image in order to identify and reject faulty seals or joints.

As to claim 6, Bollinger does not disclose performing the segmentation of the tube region comprises: applying the feature detection algorithm to determine a second boundary representative of an inner surface of the tube based on a second predefined threshold value; and generate a second binary image based on the determined second boundary representative of the inner surface of the tube.
However, Smorgon makes obvious that performing the segmentation of the tube region comprises: applying the feature detection algorithm to determine a second boundary representative of an inner surface of the tube based on a second predefined threshold value; and generate a second binary image based on the determined second boundary representative of the inner surface of the tube.  As noted in the discussion of claim 4 above, Smorgon teaches using a binarization process out the perimeter region which would read on the claim limitations.  See paragraph 0035, disclosing “FIG. 4D is a binarized image of a composite image of a blister package illuminated by three wavelengths of light consisting of the RED, GREEN and BLUE LEDs. In the binarized image of FIG. 4D the perimeter area 120 is visible where the foil 110 was thermally bonded to the top surface of the Blister pack 100. FIG. 4A is an extracted image from FIG. 4D illuminated by RED LEDs. FIG. 4C is an extracted image of FIG. 4D illuminated by GREEN LEDs & FIG. 4B is an extracted image of FIG. 4D illuminated by BLUE LEDs. In effect three images are preferably extracted from the composite image of FIG. 4D, each image enhancing a different feature of the top surface of the blister.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention utilize performing the segmentation of the tube region comprises: applying the feature detection algorithm to determine a second boundary representative of an inner surface of the tube based on a second predefined threshold value; and generate a second binary image based on the determined second boundary representative of the inner surface of the tube in order to enhance a different feature of the of the joint.


As to claim 7, Bollinger does not disclose the determining the plurality of the tube parameters comprises determining the inner diameter of the tube based on pixel data of the generated second binary image.
However, Smorgon makes obvious that the determining the plurality of the tube parameters comprises determining the inner diameter of the tube based on pixel data of the generated second binary image.  Smorgon teaches that the seal dimensions of the product, such as the width of the seal, is a relevant parameter.  See Smorgon, paragraph 0036, which discloses that “The algorithm measures the width of the illuminated strip along the circumference, and compares them with a predetermined value programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”  Paragraph 0041 discloses using the perimeter of a seal.  Additionally, Smorgon discloses the use of the particular illumination in order to address the material being sealed.  See paragraph 0010, disclosing “Most of the sealing related defects have very low contrast in such configuration because of the presence of the semi-transparent blister polymer material.”  Because Smorgon teaches the use of dimensions such as the width and the perimeter for evaluating the quality of a seal in the context of the blister package, and addresses for the material being sealed, when these concepts are  into the Bollinger primary reference, this would suggest the use of tube parameters such as either an outer diameter of the tube.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the determining the plurality of the tube parameters comprises determining the inner diameter of the tube based on pixel data of the generated second binary image in order to identify and reject faulty seals or joints.


As to claim 8, official notice is taken that it would have been well known and conventional that the determining the plurality of the tube parameters comprises determining the material of the tube from the database based on a capacitance determined based on an area of one of the first sealing plate and the second sealing plate, a distance between the first sealing plate at a start location and the second sealing plate, and an absolute permittivity of a dielectric material between the first and second sealing plates.  

As to claim 9, Bollinger does not disclose that the image processing technique comprises using a mathematical function of an artificial neural network.
However, Cai discloses that the image processing technique comprises using a mathematical function of an artificial neural network.  See Cai, paragraph 0010, disclosing “Neural networks, weighted formulae, predictive algorithms, linear regression analysis, principal component analysis, optimization schemes, statistical measurement and classification schemes, and/or other suitable techniques may be used by the host machine to extract the feature set from the weld signature, and ultimately predict the quality of the weld joint while it is being formed.”  See also paragraphs 0040-44, describing the neural network in further detail.  Paragraph 0042 teaches the benefits of the neural network, teaching that “As will be understood by those of ordinary skill in the art, neural networks such as the neural network 40 shown in FIG. 4 may be used to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the image processing technique comprises using a mathematical function of an artificial neural network in order to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.

As to claim 11, Bollinger does not disclose capturing an image of a seal of the tube by the image capturing device and transferring the image of the seal of the tube from the image capturing device to the processing device.
However, Smorgon and Cai as combined in claim 1 above disclose and make obvious capturing an image of a seal of the tube by the image capturing device and transferring the image of the seal of the tube from the image capturing device to the processing device when combined with the sterile tube welder system of Bollinger.
Smorgon, for example, discloses in paragraph 0004 that “The inspection system and the related software inspects the captured images in and around the sealing area of the pocket and makes a decision of the sealing quality by applying several types of algorithms to check the uniformity of the seal in comparison with a predetermined pattern.”.  Camera 200 functions in Smorgon to perform capturing an image of the product by the image capturing device.  Figure 1 of Smorgon also shows the step of transferring the image of the seal of the tube from the image capturing device to the processing device (which is the computer).  Similarly, Cai discloses the use of thermal imaging cameras and infrared cameras (see paragraphs 0033, 0036 and 0043) to perform capturing an image of the product by the image capturing device.  Cai also discloses the use of a neural network as a processing device, which enables the step of transferring the image of the seal of the tube from the image capturing device to the processing device (which is the computer).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized capturing an image of a seal of the tube by the image capturing device and transferring the image of the seal of the tube from the image capturing device to the processing device as suggested by Smorgon because a person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected and as suggested Cai in order to determine, in real-time/online during the active formation of a joint or seal, whether the welded or sealed joint is acceptable.

As to claim 12, Bollinger does not disclose processing the captured image of the seal of the tube to classify a quality of the seal of the tube by the processing device, using a mathematical function generated by artificial neural networks.  Bollinger, however, is directed toward checking the quality of the seal of the tube.  See paragraph 0062, disclosing “it would be beneficial to provide a method and apparatus of verifying the quality, number, location and other statistical data of welds and tubing made with the welding machine in the form of a convenient electronic system.”
However, Cai makes obvious processing the captured image of the seal of the tube to classify a quality of the seal of the tube by the processing device, using a mathematical function generated by artificial neural networks.  See Cai, paragraph 0010, disclosing “Neural networks, weighted formulae, predictive algorithms, linear regression analysis, principal component analysis, optimization schemes, statistical measurement and classification schemes, and/or other suitable techniques may be used by the host machine to extract the feature set from the weld signature, and ultimately predict the quality of the weld joint while it is being formed.”  See also paragraphs 0040-44, describing the neural network in further detail.  Paragraph 0042 teaches the benefits of the neural network, teaching that “As will be understood by those of ordinary skill in the art, neural networks such as the neural network 40 shown in FIG. 4 may be used to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention processing the captured image of the seal of the tube to classify a quality of the seal of the tube by the processing device, using a mathematical function generated by artificial neural networks in order to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.

As to claim 13, Bollinger does not disclose processing the captured image of the seal of the tube comprises: selecting a candidate architecture and candidate parameters for each artificial neural network; and determining an ensemble of artificial neural networks which satisfies a validation threshold, from the plurality of artificial neural networks; and aggregating predictions from the ensemble of the artificial neural networks to classify the quality of the seal of the tube as one of a plurality of quality categories.  Bollinger, however, is directed toward checking the quality of the seal of the tube.  See paragraph 0062, disclosing “it would be beneficial to provide a method and apparatus of verifying the quality, number, location and other statistical data of welds and tubing made with the welding machine in the form of a convenient electronic system.”
However, Cai makes obvious that processing the captured image of the seal of the tube comprises: selecting a candidate architecture and candidate parameters for each artificial neural network; and determining an ensemble of artificial neural networks which satisfies a validation threshold, from the plurality of artificial neural networks; and aggregating predictions from the ensemble of the artificial neural networks to classify the quality of the seal of the tube as one of a plurality of quality categories.  See Cai, paragraph 0010, disclosing “Neural networks, weighted formulae, predictive algorithms, linear regression analysis, principal component analysis, optimization schemes, statistical measurement and classification schemes, and/or other suitable techniques may be used by the host machine to extract the feature set from the weld signature, and ultimately predict the quality of the weld joint while it is being formed.”  See also paragraphs 0040-44, describing the neural network in further detail.  Paragraph 0042 teaches the benefits of the neural network, teaching that “As will be understood by those of ordinary skill in the art, neural networks such as the neural network 40 shown in FIG. 4 may be used to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform processing the captured image of the seal of the tube comprises: selecting a candidate architecture and candidate parameters for each artificial neural network; and determining an ensemble of artificial neural networks which satisfies a validation threshold, from the plurality of artificial neural networks; and aggregating predictions from the ensemble of the artificial neural networks to classify the quality of the seal of the tube as one of a plurality of quality categories in order to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.

As to claim 14, Bollinger does not disclose updating the mathematical function based on the classified quality of the seal of the tube.
However, Cai makes obvious updating the mathematical function based on the classified quality of the seal of the tube.  Cai, in paragraph 0010, discloses “Signatures of additional passing or good welds may be added to the library for use in future predictions.”  See also paragraph 0051, disclosing “At step 109, a predicted good or passing weld from step 108 may be added to the library 30. Such a step may help to optimize the predictive accuracy of the method 100, e.g., by providing the neural network 40 of FIG. 4 or any of the other possible correlating techniques with another weld signature against which to compare. Alternately, the weld signature defined by sensory data 11, 111 may be identified for future validation, and added to the library 30 only after being independently validated against calibrated quality metrics.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to perform updating the mathematical function based on the classified quality of the seal of the tub in order to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data and to optimize the predictive accuracy of the method as taught by Cai.

As to claim 15, Bollinger does not disclose predicting a failure of the sealing system based on the classified quality of the seal of the tube.
However, Cai discloses and makes obvious predicting a failure of the sealing system based on the classified quality of the seal of the tube.  See paragraph 0008, disclosing “Measurements from the sensors may be fed to the host machine to define the weld signature, and feature sets can be extracted from the signature to determine or predict the quality of the welded joint as it is being formed.”  See also paragraph 0010, reciting “Collectively, these measurements may be considered to be a unique weld signature for each weld joint spot, with the weld signature being correlated with a pre-populated library of validated weld signatures to predict the quality of the resultant weld joint. Signatures of additional passing or good welds may be added to the library for use in future predictions. Neural networks, weighted formulae, predictive algorithms, linear regression analysis, principal component analysis, optimization schemes, statistical measurement and classification schemes, and/or other suitable techniques may be used by the host machine to extract the feature set from the weld signature, and ultimately predict the quality of the weld joint while it is being formed.”

As to claim 16, Bollinger discloses a sealing system for sealing a tube, the sealing system comprising: a first sealing plate (the first of “a pair of mounting blocks”); a drive unit (“means to provide movement”); a second sealing plate disposed spaced apart from the first sealing plate (the first of “a pair of mounting blocks”), wherein at least one of the first and second plates is coupled to the drive unit for causing relative movement of the first and second sealing plates; a heater capable of heat sealing the tube disposable in a space between the first and second plates (see paragraph 0006, disclosing “Sterile tubing welding machines, such as the one disclosed in U.S. Pat. No. 4,610,670, comprise a cutting means, means adapted to heat the cutting means, a pair of mounting blocks adapted to receive, hold and flatten the tubes to be joined, means to provide movement between the blocks and the cutting means to a position such that the cutting means is between the blocks and traversing where the blocks are adapted to hold tubes, means for realigning the blocks to a position where two different tube ends are aligned with and facing each other, means to separate the blocks and the cutting means, and means for urging the mounting blocks together. The tubes to be connected according to this process have closed ends, i.e., the tubes have sealed ends, a tube is connected to a container such as a blood bag or dialysis bag, the tube is connected to a catheter implanted in a patient, or in some other manner the tube ends are closed to the external environment. Other patents are disclosed in U.S. Pat. Nos. 4,369,779, 4,461,951, 4,476,631, and 4,501,951.”); 
to respectively compress the tube and perform heat sealing of the tube (see also paragraph 0006, reciting “a pair of mounting blocks adapted to receive, hold and flatten the tubes to be joined”; see also Figure 2, step 270, reciting that “Tubing Welder makes a connection”).

Bollinger does not disclose an illuminating source for directing illuminating rays towards the space; an image capturing device for capturing an image of at least a portion of the tube in the space; and a processing device coupled to the image capturing device, the heater, and the drive unit, wherein the processing device is configured to: receive the captured image of the at least portion of the tube from the image capturing device; determine a plurality of tube parameters based on the captured image of the at least portion of the tube, using an image processing technique; determine a plurality of sealing parameters from a database based on the determined plurality of tube parameters; and control the drive unit and the heater by the processing device influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube.
However, Smorgon and Cai disclose and make obvious the additional limitations of an illuminating source for directing illuminating rays towards the space; an image capturing device for capturing an image of at least a portion of the tube in the space; and a processing device coupled to the image capturing device, the heater, and the drive unit, wherein the processing device is configured to: receive the captured image of the at least portion of the tube from the image capturing device; determine a plurality of tube parameters based on the captured image of the at least portion of the tube, using an image processing technique; determine a plurality of sealing parameters from a database based on the determined plurality of tube parameters; and control the drive unit and the heater by the processing device influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube.
Smorgon discloses an illuminating source (“the illumination module 220, 230 & 240”) for directing illuminating rays towards the space; an image capturing device (“a camera 200”) for capturing an image of at least a portion of the product (in Smorgon, a blister package) in the space; and a processing device (see paragraph 0032, disclosing that “The camera and an illumination controller (not shown) are suitably controlled by the computer.”; See also Figure 1, showing camera 200 connected to the computer) coupled to the image capturing device, wherein the processing device is configured to: receive the captured image of the at least portion of the product from the image capturing device (see Figure 1, showing the direct connection between the camera and the computer); determine a plurality of product parameters based on the captured image of the at least portion of the product, using an image processing technique (see, for example, paragraphs 0035-0037, disclosing a binarization technique, and teaching that “The algorithm measures the breakage in the circles X1 and X2 and compares the bigger of the two areas with a predetermined value of the area programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”).  Although Smorgon is directed toward imaging blister packages, Smorgon directly contemplates extending its teachings to other fields, disclosing in paragraph 0042 that “It will, however, be evident that various modifications and changes may be made thereto by a skilled person in the art to apply this invention to a broad spectrum of industries (For eg: in the food, automotive, liquid and chemical packaging industries) without deviating from the broader spirit and scope of the invention.”  Smorgon teaches in paragraph 0032 that “A person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected.”
Similarly, Cao discloses an image capturing device (such as a thermal or infrared camera) for capturing an image of at least a portion of the product in the space (see paragraph 0033, disclosing “Sensors 125 may also include, without being limited to, load cells, lasers, acoustic sensors, acoustic emission sensors, thermal imaging cameras, etc.”;  see also paragraph 0036, disclosing “For example, sensors 125 may include a thermal camera positioned near the interface 17, but external to the anvil 24.”; see paragraph 0043, disclosing “For example, the input variable 67 may correspond to measurements from one of the sensors 125 set forth above, e.g., infrared camera measurements, acoustic measurements, and the like.”); and a processing device (host machine 26) coupled to the image capturing device and the welder/sealer/joiner, wherein the processing device is configured to: receive the captured image of the at least portion of the tube from the image capturing device; determine a plurality of product parameters based on the captured image of the at least portion of the tube, using an image processing technique (see paragraph 0033, disclosing “The host machine 26, by executing the present method 100, automatically compares and correlates feature sets from any weld signatures constructed using the sensory data 11, 111 and using any internal control data as needed, e.g., the power control signal (arrow 23) and the mechanical oscillation signal (arrow 57), to monitor and/or control the welding system 10 in real time.”); determine a plurality of sealing parameters from a database (such as library 30; see paragraph 0029, disclosing “The library 30 is a collection of validated total weld signatures and/or extracted feature sets thereof, e.g., various pairings or groupings of selected welding parameters that define a portion of a total weld signature.”; see also paragraph 0044, disclosing “a training database”) based on the determined plurality of product parameters (see paragraph 0040, disclosing that “Referring to FIG. 4, the host machine 26 shown in FIG. 1, in executing the method 100 to monitor a weld joint and/or control the welding system 10 during a vibration welding process, automatically builds a total welding signature using the sensory data 11, 111 and extracts selected feature sets from the weld signature. As noted above, the total weld signature is constructed from a plurality of different welding parameters.”); and control the welder (paragraph 0052, reciting “open loop or closed loop control over the welding process”) by the processing device influenced at least in part by the determined plurality of sealing parameters, to respectively weld and seal the product (see paragraph 0052, disclosing “At step 110, the host machine 26 may automatically execute one or more control actions as noted above, e.g., activating indictor device 19, temporarily shutting down the welding process, transmitting a message, executing open loop or closed loop control over the welding process, etc.”).  Paragraph 0005 of Cai discloses the benefits of this control process, teaching that “Feature sets are then extracted from the weld signature to determine, in real-time/online during the active formation of a welded joint, whether the welded joint is acceptable.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized the additional limitations of an illuminating source for directing illuminating rays towards the space; an image capturing device for capturing an image of at least a portion of the tube in the space; and a processing device coupled to the image capturing device, the heater, and the drive unit, wherein the processing device is configured to: receive the captured image of the at least portion of the tube from the image capturing device; determine a plurality of tube parameters based on the captured image of the at least portion of the tube, using an image processing technique; determine a plurality of sealing parameters from a database based on the determined plurality of tube parameters; and control the drive unit and the heater by the processing device influenced at least in part by the determined plurality of sealing parameters, to respectively compress the tube and perform heat sealing of the tube as suggested by Smorgon because a person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected and as suggested Cai in order to determine, in real-time/online during the active formation of a joint or seal, whether the welded or sealed joint is acceptable.

As to claim 17, Bollinger does not disclose that the plurality of tube parameters comprises one or more of an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.
However, Smorgon makes obvious that the plurality of tube parameters comprises one or more of: an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.  Smorgon teaches that the seal dimensions of the product, such as the width of the seal, is a relevant parameter.  See Smorgon, paragraph 0036, which discloses that “The algorithm measures the width of the illuminated strip along the circumference, and compares them with a predetermined value programmed during setup. If the value is higher than the predetermined value, the blister is rejected as a faulty sealant defect.”  Paragraph 0041 discloses using the perimeter of a seal.  Additionally, Smorgon discloses the use of the particular illumination in order to address the material being sealed.  See paragraph 0010, disclosing “Most of the sealing related defects have very low contrast in such configuration because of the presence of the semi-transparent blister polymer material.”  Because Smorgon teaches the use of dimensions such as the width and the perimeter for evaluating the quality of a seal in the context of the blister package, and addresses for the material being sealed, when these concepts are  into the Bollinger primary reference, this would suggest the use of tube parameters such as either an outer diameter of the tube, an inner diameter of the tube, and a material of the tube.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the plurality of tube parameters comprises one or more of: an outer diameter of the tube, an inner diameter of the tube, and a material of the tube in order to identify and reject faulty seals or joints.

As to claim 21, Bollinger does not disclose that the image capturing device is further used to capture an image of a seal of the tube, and wherein the processing device is further configured to receive the image of the seal of the tube from the image capturing device.
However, Smorgon and Cai disclose and make obvious that the image capturing device is further used to capture an image of a seal of the tube, and wherein the processing device is further configured to receive the image of the seal of the tube from the image capturing device. 
Smorgon, for example, discloses in paragraph 0004 that “The inspection system and the related software inspects the captured images in and around the sealing area of the pocket and makes a decision of the sealing quality by applying several types of algorithms to check the uniformity of the seal in comparison with a predetermined pattern.”.  Camera 200 functions in Smorgon to perform capturing an image of the product by the image capturing device.  Figure 1 of Smorgon also shows the step of transferring the image of the seal of the tube from the image capturing device to the processing device (which is the computer).  Similarly, Cai discloses the use of thermal imaging cameras and infrared cameras (see paragraphs 0033, 0036 and 0043) to perform capturing an image of the product by the image capturing device.  Cai also discloses the use of a neural network as a processing device, which enables the step of transferring the image of the seal of the tube from the image capturing device to the processing device (which is the computer).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the image capturing device is further used to capture an image of a seal of the tube, and wherein the processing device is further configured to receive the image of the seal of the tube from the image capturing device as suggested by Smorgon because a person skilled in the art will realize that the arrangement of the illumination can be modified to suit the type of defects to be inspected and as suggested Cai in order to determine, in real-time/online during the active formation of a joint or seal, whether the welded or sealed joint is acceptable.

As to claim 22, Bollinger does not disclose that the processing device is further configured to process the captured image of the seal of the tube to classify the seal of the tube, using artificial neural networks. Bollinger, however, is directed toward checking the quality of the seal of the tube.  See paragraph 0062, disclosing “it would be beneficial to provide a method and apparatus of verifying the quality, number, location and other statistical data of welds and tubing made with the welding machine in the form of a convenient electronic system.”
However, Cai discloses and makes obvious that the processing device is further configured to process the captured image of the seal of the tube to classify the seal of the tube, using artificial neural networks.  See Cai, paragraph 0010, disclosing “Neural networks, weighted formulae, predictive algorithms, linear regression analysis, principal component analysis, optimization schemes, statistical measurement and classification schemes, and/or other suitable techniques may be used by the host machine to extract the feature set from the weld signature, and ultimately predict the quality of the weld joint while it is being formed.”  See also paragraphs 0040-44, describing the neural network in further detail.  Paragraph 0042 teaches the benefits of the neural network, teaching that “As will be understood by those of ordinary skill in the art, neural networks such as the neural network 40 shown in FIG. 4 may be used to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the processing device is further configured to process the captured image of the seal of the tube to classify the seal of the tube, using artificial neural networks in order to predict a particular result and/or to recognize a pattern that is presented by less than optimal, imprecise, and/or a relatively complex set of input data.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 10, the prior art of record does not disclose the additional limitations of “wherein the plurality of sealing parameters comprises a torque of the drive unit, a heating temperature of the heater, a movement distance of the first sealing plate from a start location to a tube sealing location proximate to the second sealing plate, and at least one of a time period and a speed for moving the first sealing plate from the start location to the tube sealing location proximate to the second sealing plate” in combination with the other limitations of claim 10 and parent claim 1.
Cai discloses that additional parameters can be used, but does not disclose the specific combination claimed in claim 10.  See Cai, paragraph 0009, disclosing “Predictive value of the temperature measurements may be further enhanced using one or more additional measurements. Various measurements are possible within the intended scope of the invention, such as displacement of a weld head and/or indentation depth formed in a work piece during formation of the weld spot, dynamic resistance as measured between the sonotrode and the anvil, an applied clamping force, load cell measurements, acoustic values, thermography measurements, laser shearography and other optical and/or interferometric measurements, etc.”


Claims 18 and dependent claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 18, the prior art of record does not disclose the additional limitations of “wherein the plurality of sealing parameters comprises a torque of the drive unit, a heating temperature of the heater, a movement distance of the first sealing plate from a start location to a tube sealing location proximate to the second sealing plate, and at least one of a time period and speed for moving the first sealing plate from the start location to the tube sealing location proximate to the second sealing plate” in combination with the other limitations of claim 18 and parent claim 16.
Cai discloses that additional parameters can be used, but does not disclose the specific combination claimed in claim 18.  See Cai, paragraph 0009, disclosing “Predictive value of the temperature measurements may be further enhanced using one or more additional measurements. Various measurements are possible within the intended scope of the invention, such as displacement of a weld head and/or indentation depth formed in a work piece during formation of the weld spot, dynamic resistance as measured between the sonotrode and the anvil, an applied clamping force, load cell measurements, acoustic values, thermography measurements, laser shearography and other optical and/or interferometric measurements, etc.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK